Case 3:20-cr-03786-JLS Document 50 Filed 02/24/21 PageID.113 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 20-CR-3786-JLS
12                     Plaintiff,
                                              ORDER GRANTING MOTION FOR
13         v.                                 RELEASE OF RECORDS
14
15   PATRICK ANTHONY REDDICK
     (1),
16
                        Defendant.
17
18
           Upon motion of the Defendant and good cause appearing, IT IS HERBY
19
     ORDERED that the United States Probation Department for the Southern District
20
     of California produce to Roxana Sandoval, Federal Defenders of San Diego, Inc.,
21
     copies of all records that United States Probation reviewed and relied on to draft
22
     pages 2-6 of the Criminal History Report.
23
           SO ORDERED.
24
     Dated: February 24, 2021
25
26
27
28
